AND COMPANY, INC. INVESTMENT COUNSEL DANIEL F. DENT Tel: (410) 837-2544 PRESIDENT FAX: (410) 837-6359 email: dfd@dfdent.com October 5, 2011 StaceyHong, President Forum Funds Two Portland Square Portland, Maine 04101 RE:Contractual Waivers and Reimbursements Dear Mr. Hong: D.F. Dent and Company, Inc. (the “Adviser”) agrees to waive its investment advisory fee and/or reimburse expenses as necessary to ensure that total annual operating expenses (excluding all taxes, interest, portfolio transaction expenses, and extraordinary expenses) for the DF Dent Midcap Growth Fund and DF Dent Premier Growth Fund (each, a “Fund”, together, the “Funds”), each a series of the Forum Funds (the “Trust”), do not exceed the levels listed below through the period from November 1, 2011, through October 31, 2014. Fund Average Daily Net Assets Expense Limitation First$150 million 1.10% Greater than $150 million 0.90% This agreement can only be terminated or amended upon the approval of the Trust’s Board of Trustees and is automatically terminated if the Adviser is no longer a service provider to the Funds.Unless otherwise amended or terminated, this agreement will terminate on October 31, 2014. Very truly yours, By: /s/Daniel F. Dent Name:Daniel F. Dent Title:President 2 EAST READ STREET BALTIMORE, MARYLAND 21202 www.dfdent.com
